     The Law Office of Olaf W. Hedberg
 1   Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
 2   Sacramento, California 95814
     (916) 447-1192 office
 3   ohedberg@yahoo.com
 4

 5

 6        IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

 7                                             CALIFORNIA

 8

 9

10
                                                       Case Number: 19-CR-35 GEB
11   THE UNITED STAES OF AMERICA
                                                       STIPULATION AND [PROPOSED]
12   V                                                 ORDER
     HENRY BENSON
13   ROSELLE CIPRIANO                                     Date: September 13, 2019
                                                          Time: 9:00 am
14                                                        Judge: Hon. Garland E. Burrell
15

16

17

18

19                  Plaintiff United States of America, by and through its counsel of record, and the
20
     Defendants, by and through each counsel of record, hereby stipulate as follows:
21
            1.       Attorneys Hedberg and Whitworth need additional time to review discovery and
22
     need time to review it with their clients. Attorneys Hedberg and Whitworth have recently been
23
     appointed to represent their respective clients in this matter and needs further time to review the
24
     discovery and work with them. Also, Attorney Hedberg has requested several items of discovery
25
     recently. The United States of America has not had adequate time to provide that discovery as of

                                                      1
 1   the date of this hearing. Specifically, the parties are waiting for testing of alleged controlled

 2   substances to be completed.

 3          2.      By this stipulation, the defendant now move to continue the status conference
 4   until September 27, 2019 at 9 am, and to exclude time between September 13, 2019 at 9 am and
 5   September 27, 2019 at 9 am, under Local Code T4. Plaintiff does not oppose this request.
 6          3.      The parties agree and stipulate, and request that the Court find the following:
 7          a.      The government has provided discovery associated with this case.
 8          b.      Counsel for the defendants desire time to consult with their clients, to review the
 9
     current charges, to conduct investigation and research related to the charges, to review and copy
10
     discovery for these matters and to discuss potential resolutions with their clients.
11
            Counsel for the defendants believes that failure to grant the above-requested continuance
12
     would deny them the reasonable time necessary for effective preparation, taking into account the
13
     exercise of due diligence.
14
            d.       The government does not object to the continuance.
15
            e.      Based on the above-stated findings, the ends of justice served by continuing the
16
     case as requested outweigh the interest of the public and the defendant in a trial within the
17
     original date prescribed by the Speedy Trial Act.
18
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
19
     et seq., within which trial must commence, the time period of September 13, 2019, to September
20
     27, 2019 , inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local
21
     Code T4] because it results from a continuance granted by the Court at defendant’s request on
22
     the basis of the Court's finding that the ends of justice served by taking such action outweigh the
23
     best interest of the public and the defendant in a speedy trial.
24

25


                                                       2
 1          4. Nothing in this stipulation and order shall preclude a finding that other provisions of

 2   the Speedy Trial Act dictate that additional time periods are excludable from the period within

 3   which a trial must commence.
 4

 5

 6   IT IS SO STIPULATED
 7   Respectfully submitted
 8   /s/ Olaf W. Hedberg                                             /s/Cameron Desmond
 9   Olaf W. Hedberg                                                   Cameron Desmond
     Attorney for Henry Benson                                    Assistant United States Attorney
10

11
     /s/Steven Whitworth
12    Steven Whitworth
     Attorney for Roselle Cipriano
13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      3
 1

 2

 3

 4                                                ORDER

 5
            GOOD CAUSE APPEARING, it is hereby ordered that the September 13, 2019 at 9:00
 6
     a.m. status conference be continued to September 27, 2019 at 9 am. I find that the ends of justice
 7   warrant an exclusion of time and that the defendants' need for continuity of counsel and
 8   reasonable time for effective preparation exceeds the public interest in a trial within 70 days.

 9
     THEREFORE IT IS FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161
     (h) (7) (B) (ii) and Local Code T4 from the date of this order to September 27, 2019
10

11
     IT IS SO ORDERED.
12   Dated: September 12, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      4
